*60MEMORANDUM BY THE COURT
The plaintiff sues for alleged losses resulting from cancellation of the contract for the manufacture of folding tables that was actually made, and on account of the failure of the Government to make another contract, whereby the plaintiff would have undertaken to make 150,000 additional folding tables at a higher price per table than was named in the original contract. It had a contract for 50,000 of these tables, which was performed, and it received the price called for in its contract with the Government. Under a provision in the contract an additional 50,000 tables were ordered at the same price of 55 cents per table. This order was accepted and during the course of its performance an order of suspension was issued by the Government on account of the cessation of the war. At that time 18,000 tables were made or were in process of being made, and these were completed and paid for, which left 32,000 affected by the suspension. While the plaintiff apparently claims a loss on account of this suspension, it is manifest from the findings that there could be no recovery upon this item, because it would have made no profit if it had continued to manufacture, but, on the contrary, would have suffered a loss. There is no damage shown on account of the suspension of the order for 50,000 tables at 55 cents each. It is apparently a part of plaintiff’s contention that its loss came because of certain alleged promises which the officers of the Government made when it accepted the order for 50,000 tables, its claim in that regard being that it was to be given a contract for 150,000 tables at *6165 cents each. The evidence shows that the plaintiff was informed that bids would be asked for 150,000 tables, and plaintiff bid in response to this call for bids, stating the price of 65 cents per table. The armistice having intervened, these bids were never acted upon and no contract was made. Since the statute required the bids to be called for, it is manifest, if the officers in charge had made the representations which plaintiff claimed, they would not be binding upon the Government and would be in excess of the officers’ authority. The facts, however, show that no such representations were made.
The petition is dismissed.
Graham, Judge,
took no part in the decision of this case.